      Case 18-71708-jrs                       Doc 1             Filed 12/28/18 Entered 12/28/18 17:35:44                                    Desc Main
                                                                 Document     Page 1 of 4




 United States Bankruptcy Court for the:
  Northern                     Disrricr   of Georgía
                                            (srête)
 Case number    ltir<nou;n;:                                       Chapter 11                                                                   ü   Check if this is an
                                                                                                                                                    amended filing




Official Form 201
Voluntary Petitlon for Non-lndividuals Filing for Bankruptcy                                                                                                   12/15

lf more space is needed, attach a separate sheet to this form. On the top of any addit¡onal pages, write the dobtor's name and the case
number {if known). For more informâf¡on, a separete document, lnstuct'ons for Eankruptcy Forîns for NonJndividuals, is available.



r. Debtor's name                                      Skymark Propertíes lll LLC


z. Atl other names debtor used                    None
     ¡n the last B years
     lnclud€ any assumed names,
     trade nâmes, and doing áuslness
     as nafiìes




s" Debtor's federal Employer                          81 _5 2 6 7 4 5                      2
     ldentification Number (ElN)


¿" Debtor's address                              Principal place of business                                    Mailing address, if different from princlpal place
                                                                                                                of business

                                                  1590           Adamson Parkway
                                                 Number          Street                                         Number      Streei



                                                                                                                P.O. Box

                                                  Morrow                  Georgia        30260
                                                 Ciiy                              State       ZIP Code         Cìty                        stâie         zlP code

                                                                                                                Locat¡on of Frincipal assets, if different from
                                                                                                                principal place of business
                                                  United Siates
                                                 County
                                                                                                                Number      Street




                                                                                                                City                        Siâie         ZIP Coce




s. Ðebtor's webslte (URL)                         skymarkproperty. com/menu/georgia


s.   Type of debtor                              &      Corporation (including Lìmited Liabiiity Company (LLC) and Limited Liabìliiy Partnersh¡p {LLP))
                                                 Q      Partnership (excluding LLP)
                                                 Q      otner. Speci6T:



Official Forrn 201                                       V€Jluntary Peiit¡on for Non-lndividuals Filing for Bankruptcy                              page   1
         Case 18-71708-jrs             Doc 1            Filed 12/28/18 Entered 12/28/18 17:35:44                                             Desc Main
                                                         Document     Page 2 of 4



Debtôr          Skymark Properties lll LLC                                                           Case numbef



                                       A. Check one:
z.   Describe debtor's business
                                       fl    Healttr Care Business 1as defined in 1 1 U.S.C. S          101   (274)
                                       E     SingleAsset Real Estate (as defined in 11 U.S.C" S 101(5180
                                       E     Railroad (as defined ìn 11 U.S.C. S 101(44))
                                       fl    Stockbroker (as defined ¡n 11 U.S.C. S 101(534))
                                       D     Commodity Broker (as defìned in I 1 U.S.C. S 101(6))
                                       fl    Clearing Bank (as defned in        1t   U.S.C. S 781(3))
                                       E     None of the above


                                       B. Check all that apply:

                                       ì-l Tax+xempt        entity (as descr¡bed in 26 U.S.C. S 501)
                                        fl   investment company, includ¡ng hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             S 80a-3)
                                        {:¡ lnvestment adv¡sor {as defined in 1 5 U.S.C.         S 80b-2(ax1 1))



                                       C. NAICS (North Amer¡can Industry Classificat¡on System) 4-digit cÕde that best describes debtor See
                                             hlto://{4ôp\ry.us gÕrin-s.c Õvlfour-d¡oit-na tionîl-äs soc¡31ìôn-f.âics:çç*dll   .




          ;,
L    Under which chapter of the         Check one:
     Bankruptcy Code is the
     debtor filing?                     fl   chapter z
                                        EI Chapter      9
                                        8    Chapter 11. Check ail that appty.
                                                               [f   Debto/s aggregate noncont¡ngent llquidated debts (excluding debts owed io
                                                                    insìders or affiliates) are less lhan $2,490,925 (amount subjecl io âdjustment on
                                                                    4lA1n6 and every 3 years after that).
                                                               E    The debtor is a ômall busìness debtor as defìned in 1 1 U.S.C $ 101(51 D). ff the
                                                                    debtor is a small bus¡ness debtor, attach the most recent balance sheet, statement
                                                                    of operations, cash-flow statement, and federal ìncome tax relum or if all of these
                                                                    documents do not exisl, follow the procedure in 1 1 U^S.C- S 11 16(1XB).

                                                               ü A ptan ìs being filed with this petition.
                                                               R Acceptances of the plan were solicited prepeiit¡on from one or more classes of
                                                                    creditors, in accordance with 11 U.S.C. S 1126(b).
                                                    .
                                                               I    The debtor ìs requ¡red to fìle periodic reports (for example, 10K and '10Q) with the
                                                                    Securities and Exchange Commission according to S 13 or 15(d) of the Securities
                                                                    Exchange Act of 1934. File the Aftachment to Voluntary Pet¡tion for Non-\nd¡v¡duals F¡l¡ng
                                                                    for Bankruptcy under Chapter I I (Officiaì Form 2014) with ihis form'

                                                               E    The debtor is a shell company as defined in the Securities Exchange Act of 1 934 Rule
                                                                    12b-2.
                                        Ü    Chapter 12

e. Were prior þankruptcy cases          El No
     filed by or aga¡nst the debtor
     within the last I years?           f,   Yes.   o¡.tri"t                                  When                       Cäse number
                                                                                                     M¡¡/ DD/YYYY
     if more than 2 cases, attach a
     separãte l¡st.                                 Distilct                                  When                       Case number
                                                                                                     MM/ DD/YYYY

io. Are any bankruptcy cases            ElNo
    pending or be¡ng filed by a
    bt¡siness paftner or an             fl   Yes    Debtor                                                               Relat¡onship
     affiliate of the debtor?                       District                                                             When
     L¡st all cases. lf mÕre than 1,
                                                                                                                                        MM   1 DD   /YYYY
     åtlach â separate lisi.                        Case number, if known


  Official Form 201                            Voluntary Pet¡t¡on for Non-lnd¡v¡duals Filing for Bankruptcy                                         page 2
       Case 18-71708-jrs                Doc 1              Filed 12/28/18 Entered 12/28/18 17:35:44                                              Desc Main
                                                            Document     Page 3 of 4



Debror            Skymark Propeitìes lll LLC
                                                                                                      Case number



11.   Why is the case liled in fl¡is     Check ail that apply:
      distric{?
                                         El    Debtor has had ¡ls domicile, principal place of business, or principal asseis in this district for 180 days
                                               immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                               district.

                                         fl    A bankruptcy cas" conàrning debtor's afiliate, general pârtner, or partnership is pend¡ng in th¡s district.


12.   Does the debtor own or have        El    ¡'¡o
      possess¡on of any real
      property or personal property      D     Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      that needs irnmediate                           Why does lhe property need immediate attention?                (Check att that appty.)
      attentíon?
                                                      ü    lt poses or is alleged to pose a lhreat of imminent and ¡dent¡tiable hazard to public heallh or safety.
                                                           Whaf is the hazaîd?

                                                      Ü    lt needs to be physically secured or protecied from the weather.

                                                      D    lt includes perishahle goods or assets that could quickly deteriorate or lose value without
                                                           attention (for example, l¡vestock, seasonal goods, meat, da¡ry, produce, or securities-related
                                                           assets or other options).

                                                      fl   ôther



                                                      Where is ihe
                                                                                      Number         Sùeet




                                                                                     City                                                State      ZIP Code



                                                      ls the property insured?
                                                      ü    tto
                                                      &    Yes. lñsurânæ agency       Nofihern Capital lnsurance Group

                                                                 Coñtact name         Sonia MacQueen

                                                                 Phone                248-464-0101



             SÊatistical and administratlve inforrnation


rs. Debtor's estimation of               Check one:
    avai¡able funds                      E     Funds will be available for dislribution to unsecured creditots.
                                         Ü     Aûer any adm¡nistrative expenses are päid, no funds will be availaþle for d¡stribut¡on to unsecured credilors



14.   Est¡mated nurnbêr of
                                         8l r¿s                                 t     r,ooo-s,ooo                               ü    zs,oor-so,ooo
      creditors
                                         [] so-ss                               f,ls,oor-ro,ooo                                 B    so,oor-roo,ooo
                                         ü roo-res                              Cl ro,oor-z¡,ooo                                D    Mo¡e thân 100.000
                                         I     eoo,sgs


rs. Estímated assets
                                         fl $o-$so,ooo                          E     $r,ooo,oor-s1o minion                     E    $soo,ooo,oo'1 -$1 birion
                                         B $¡o,oor-$roo,ooo                     E     $ro,ooo,oot -$50 miuion                   ü    sr,ooo,ooo,ool-$1o biuion
                                         fl $roo,oor-$soo,ooo                   B     $so,ooo,oor,$1 oo miuion                  fl   sr o,ooo,ooo,oo1-$so biuion
                                         E     $soo,oot-$t       m¡tt¡on        fl    $r oo,ooo,oo.r -$5oo miilion              fl   More than $50 billion




 Official Form 201                               Voluntary Petition for Non-lndividuals Filing for Bankruptcy                                          page 3
         Case 18-71708-jrs               Doc 1             Filed 12/28/18 Entered 12/28/18 17:35:44                                             Desc Main
                                                            Document     Page 4 of 4



Debtor          Skymark Properties lll LLC                                                            Case number



ts. Estimated liabllities
                                          ü     so-$so,ooo                        E    $t,ooo,oor-$1 o mirion                 fl    $soo,ooo,oo1-$1 birion
                                          ü     $so,oor-$roo,ooo                  fl   $to,ooo;oot-$50 niiltion               ü     $t,ooo,ooo,oo1 -$i o birion
                                          E     $roo,oor-$soo,ooo                 ü    $so,ooo,oot -g1oo mirion               tl    sro,ooo,ooo,û01-$50 birion
                                          E     $soo,oor-$1 m¡ttion               ü    $l oo,ooo,ool-$soo mirion              Ü     More than $50 billíon




T           Request for Relief, Declaration, and Signatures


WARNIÍ\¡G   -   Bânkruptcy fraud is a serious crime. Making a false statement in connection with a bankÍuptcy case can resull in fines up l0
                $500,000 or imprlsonment for up to 20 years, or both. 1B U.S.C. gS j52, 1341 , .1 519, and 3571.


rz. Declaration and signature of                The debtor requesis relief in accordance wìih the chapter ôf tilie '1 1, United States Code, specif¡ed in this
   authorized representative of
                                                petition.
   debtor
                                                I have been authôr¡zed to file this petitíon on behalf    ofthe deblor.

                                                I have examined the information in th¡s petitìon and have a reasonable belief that the information is trrle and
                                                conect.


                                          I declare under penalty of perjury that the foregoìng is true ând conect.

                                                Execured   on 12127

                                                                                                              Troy Wlson
                                                Signature of            representâlive of debtor              Pr¡nted name


                                                ¡1¡" Managing Member




ra- Signature of attorney                  ,C
                                                S¡gnature of altôrney    debtor
                                                                                                              Date          ,a | ?-þ|arr
                                                                                                                            MI\I    IDÐ IYYYY
                                                                                                                                                      t
                                                John A. Ch
                                                       nanìe
                                                 Schreeder, Wheeler & Flint, LLP
                                                F¡rm name
                                                1 100 Peachtree Street NE, Suite 800
                                                Number Street
                                                Atlanta                                                             GA                30309
                                                City                                                                State            ZIP Code

                                                404-ô81-3450                                                         jchristy@swfllp.com
                                                Contact phone                                                       Email address



                                                 125518                                                             Georgia
                                                tsar number                                                         State




 Official Form 201                               Voluntary Petition for Non-lndividuals Fil¡ng for Bankruptcy                                          page 4
